IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0704
                               Filed June 15, 2016


IN THE INTEREST OF M.D. AND E.F.,
Minor children,

S.F., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Steven W. Guiter,

District Associate Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.



      Dawn M. Bowman of Bowman Law Office, Pleasantville, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Charles E. Isaacson of Charles Isaacson Law, P.C., Des Moines, for

minor children.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       The mother appeals from the orders terminating her parental rights in her

children M.D. and E.F. pursuant to Iowa Code section 232.116(1)(h) (2015)

(authorizing the termination of parental rights, as relevant here, where “the child

cannot be returned to the custody of the child's parents as provided in section

232.102 at the present time”). On appeal, the mother contends the State failed

to prove the ground for termination by clear and convincing evidence.           The

standard of review and controlling framework are well-established and need not

be repeated herein. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016) (stating

review is de novo and setting forth the applicable “three-step inquiry”); In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014).

       The family came to the attention of the Iowa Department of Human

Services in June 2014 after the father physically abused M.D. and threatened to

cut then-unborn E.F. out of the mother’s stomach. The family agreed to the

voluntary receipt of services. The parents minimally engaged in services from

June 2014 through February 2015. The children were removed from the parents’

care in February 2015 after the father physically abused the mother and the

mother overdosed resulting in hospitalization. The children were placed with the

paternal grandmother. The children are thriving in the grandmother’s care.

       On de novo review, we conclude there is clear and convincing evidence

establishing the ground authorizing termination of the mother’s parental rights.

During the pendency of this case, the mother did not demonstrate any

meaningful progress in addressing the issues precipitating removal and did not

demonstrate the ability to care for the children if returned to her care.       The
                                         3


mother engaged in criminal conduct during the pendency of the case, pleading

guilty to theft in the third degree in February 2016.      The mother completed

substance abuse treatment but then relapsed, admittedly using alcohol and

marijuana. See, e.g., In re C.M., No. 14-1140, 2015 WL 408187, at *4–5 (Iowa

Ct. App. Jan. 28, 2015) (affirming termination of parental rights where the parents

sought more time but evidence established they were unlikely to resolve their

substance abuse problems); In re H.L., No. 14-0708, 2014 WL 3513262, at *4

(Iowa Ct. App. Jul. 16, 2014) (affirming termination of parental rights where the

father had history of substance abuse); In re C.L., No. 11-0178, 2011 WL

1781910, at *2 (Iowa Ct. App. May 11, 2011) (holding juvenile court “properly

declined to defer permanency” where the father “was not following through with

substance abuse treatment or mental health services”); In re J.L., No. 02-1968,

2003 WL 21544226, at *3 (Iowa Ct. App. July 10, 2003) (concluding that relapse

of parent despite offer of services supported termination of parental rights); In re

N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998) (“[I]n considering the impact of a

drug addiction, we must consider the treatment history of the parent to gauge the

likelihood the parent will be in a position to parent the child in the foreseeable

future.”); In re A.J., 553 N.W.2d 909, 915 (Iowa Ct. App. 1996) (concluding that

lengthy history of repeated relapses and guarded prognosis for sobriety

supported termination of parental rights), overruled on other grounds by In re

P.L., 778 N.W.2d 33, 39 (Iowa 2010). The mother’s compliance with mental

health treatment was sporadic at best. For example, she ceased her treatment

from September 2015 to February 2016, which was immediately prior to the

termination hearing and around the same time she was placed on probation for
                                         4


the theft offense. She lacked stable housing over the life of the case, living with

several relatives and in a homeless shelter.       At the time of the termination

hearing, she was underemployed, working only six to eleven hours per week.

The mother never progressed past supervised visitation with the children. The

termination report showed the mother lacked basic parenting skills, including the

ability to feed the children and dress them appropriately. Because of their young

age, the children were unable to self-care and self-protect.

       “What’s past is prologue.” In re K.F., No. 14-0892, 2014 WL 4635463, at

*4 (Iowa Ct. App. Sept. 17, 2014); see also In re A.B., 815 N.W.2d 764, 778

(Iowa 2012) (noting a parent’s past conduct is instructive in determining future

behavior); In re C.K., 558 N.W.2d 170, 172 (Iowa 1997) (concluding a parent’s

past behavior is indicative of the quality of care the parent is capable of providing

in the future). Two department workers testified at the termination hearing that

the mother would not be able to provide care for both children if returned to her.

Specifically, the mother was unable to understand and meet the children’s needs

and was unable to adequately supervise the children. The guardian ad litem

recommended the termination of the mother’s rights. We conclude the State

established by clear and convincing evidence the mother could not have the

children returned to her care at the time of the termination hearing or within six

months of the termination hearing even if permanency had been deferred.

       AFFIRMED.